                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


PATRICIA LYNNE PETRIE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0510

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny the Claimant’s request for reversal or remand (ECF No.

12), grant the Defendant’s request to affirm the decision of the Commissioner (ECF No. 17); affirm

the decision of the Commissioner, and dismiss this action from the Court’s docket. Neither party

has filed objections to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Claimant’s request for reversal or remand (ECF No. 12),

GRANTS the Defendant’s request to affirm the decision of the Commissioner (ECF No. 17);

AFFIRMS the decision of the Commissioner, and DISMISSES this action from the Court’s

docket, consistent with the findings and recommendation.
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        January 21, 2020




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
